Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-13, 15-16, and 18-23 are pending for examination. Claims 1, 11, and 12 are independent.

Response to Amendment
This office action is responsive to the amendment filed on 12/09/2020. As directed by the amendment, claims 1, 9, 11, 12, 15 and 18 are amended. Claims 8, 14, and 17 are cancelled. Claims 19-23 are new.

Response to Arguments
Applicant's arguments, regarding the 35 USC 103 rejection have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-7, 9-13, 15-16, and 18-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 12 recite “wherein the controlling, the measuring, and the refining are performed only when the determined confidence value for the selected measuring point is above a predetermined threshold value.” Support for this limitation does not appear in the Specification, drawings, or claims as originally submitted. Based on Examiners review, the closest support disclosure for this limitation is found in Fig 2 and paragraph [0036]:
To that end, a threshold-value comparison may be carried out with a predefined confidence threshold value, so that the technical system is measured at the selected measuring point only if the confidence value of the selected measuring point indicates a degree of permissibility above the predefined confidence threshold value.
	
Para 0036 only describes the confidence value as is relates to the measuring and Fig 2 describes the confidence value as it relates to the refining but no support appears describing how the controlling is performed when the determined confidence value for the selected measuring point is above a predetermined threshold value. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, 9-13, 15-16, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adibhatla (US 6539783) in view of Brunell (US 6823675) and Rainer (WO2007033906A1).

Regarding Claim 1
A method for measuring a technical system for generating a system model of the technical system, the measurement being carried out using a number of measuring points to in each instance obtain a value of at least one output variable, the method comprising the following steps: 
([Fig 2 and Col 5 line 44] “inputs from multiple sensors are obtained at Operating Point #1 and also at Operating Point #2. The sensed quantities from these multiple operating points are supplied to nodes of the neural network and processed to provide parameter estimates.”); 
determining a confidence value for the selected measuring point on the basis of a classification model, the confidence value indicating a modeled permissibility of an operating point that is predicted to result owing to an operation of the technical system using the selected measuring point as input to the technical system ([Col 5 line 53] “a large number of engines with different health and different sensor biases are simulated at two or more operating conditions, and the resulting values of engine sensor values and model estimates of sensor values are collected. A multiple linear regression analysis is then performed to compute a regressor matrix that correlates the engine sensor values and model estimates of sensor values to estimates of engine health and sensor biases.”), wherein the confidence value indicates a prediction as to how safe the technical system is from being damaged when the technical system is operated at the operating point ([Col 6 line 14] “Once the regressor matrix R is computed, it can be used to estimate the health of any engine for which the sensor values and corresponding model estimates of sensor values are collected at r operating points using: y = Rx.” Examiner interprets regression as a measure of confidence and the model estimates as a prediction of how safe the engine is from being damaged (i.e. engine health)); and 
([Col 7 line 19] “The above described multipoint estimation of engine health enables estimation of all engine health parameter rather than only a few engine health parameters for use in engine component diagnostics, trending, and fault detection and isolation. In addition, such estimation is believed to provide improved estimates of sensed parameters for use in sensor redundancy management and sensor elimination, and also is believed to provided improved estimates of performance parameters for use in model based control to reduce required temperature, stall, and other margins.” Examiner interprets model based control as controlling the technical system.); 
Adibhatla does not explicitly disclose: wherein the refining includes updating the classification model with an indication as to whether a value of at least one output variable resulting from the controlling of the technical system using the selected measuring point is permissible; wherein the controlling, the measuring, and the refining are performed only when the determined confidence value for the selected measuring point indicates that the operating point that is predicted to result owing to the operation of the technical system using the selected measuring point as input to the technical system, is permissible
However, Brunell discloses in the same field of endeavor: wherein the refining includes updating the classification model with an indication as to whether a value of at ([Col 9 line 24], Brunell “Model predictive control (MPC) uses the model and the current state information in the control to predict the future behavior of the engine or system. Because a prediction of the future behavior can be formed given an evolution of control inputs, many different control moves can be tested over the future horizon to see which ones will track the desired references (e.g., speeds, pressure ratios, thrust, etc.), while still obeying any operating constraints (e.g., limits on the actuators, temperatures, speeds, pressures, torques, etc.). Then, once the control sequence that gives the desired results has been determined, the first control action in that sequence can be implemented at the next sample period.” Examiner interprets the desired references and obeyed constraints as indications as to whether a value of at least one output variable resulting from the controlling of the technical system using the selected measuring point is permissible); 
wherein the controlling, the measuring, and the refining are performed only when the determined confidence value for the selected measuring point  ([Fig 2 and Col 7 line 19] “The main idea in model-predictive controls is to use the model predictions of the performance over the next time interval to select the control input sequence via constrained optimization, starting from the current system state. Generally speaking, model predictive control is a control paradigm used to control processes that must satisfy performance, safety, and/or environmental constraints.”). 
(Abstract, Brunell).
Adibhatla in view of Brunell does not explicitly disclose: the determined confidence value for the selected measuring point is above a predefined threshold value.
However, Rainer discloses in the same field of endeavor: the determined confidence value for the selected measuring point is above a predefined threshold value ([Para 0037] “If the confidence value is greater than the threshold value, according to the invention an imminent start of the internal combustion engine 100 is concluded, so that there is a need to control the heating element 10 (FIG. 1) in order to pre-heat the combustion chamber of the internal combustion engine 100 accordingly.”)
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the “Methods and Apparatus for Estimating Engine Health” taught by Adibhatla with the “Adaptive Model-Based Control Systems And Methods For Controlling A Gas Turbine” taught by Brunell with the “Method and system for operating a heating element of a motor vehicle” taught by Rainer. Doing so a comparison can be made between a confidence value and predefined threshold value ([Para 0036, Rainer). 

Regarding Claim 11
Adibhatla discloses: An arithmetic logic unit designed to measure a technical system for generating a system model of the technical system, the measurement being carried out using a number of measuring points to in each instance obtain a value of at least one output variable, the arithmetic logic unit designed to: select a measuring point from a quantity of measuring points, wherein each of the measuring points includes a plurality of input values combined as one input vector ([Fig 2 and Col 5 line 44], Adibhatla “inputs from multiple sensors are obtained at Operating Point #1 and also at Operating Point #2.The sensed quantities from these multiple operating points are supplied to nodes of the neural network and processed to provide parameter estimates.” Examiner interprets the sensed quantities from the multiple operating points (i.e. selected measuring point) as input vectors to the neural network.); determine a confidence value for the selected measuring point on the basis of a classification model, the confidence value indicating a modeled permissibility of an operating point that is predicted to result owing to an operation of the technical system  using the selected measuring point as input to the technical system ([Col 5 line 53] Adibhatla “a large number of engines with different health and different sensor biases are simulated at two or more operating conditions, and the resulting values of engine sensor values and model estimates of sensor values are collected. A multiple linear regression analysis is then performed to compute a regressor matrix that correlates the engine sensor values and model estimates of sensor values to estimates of engine health and sensor biases.” Examiner interprets the regression calculation as determining a confidence value where sensors with large biases are not used.), wherein the confidence value indicates a prediction as to how safe the technical system is from being damaged when the technical system is operated at the operating point ([Col 6 line 14] “Once the regressor matrix R is computed, it can be used to estimate the health of any engine for which the sensor values and corresponding model estimates of sensor values are collected at r operating points using: y = Rx.” Examiner interprets regression as a measure of confidence and the model estimates as a prediction of how safe the engine is from being damaged (i.e. engine health));
control the technical system using the selected measuring point as input to the technical system, measure the technical system during the control, and refine the classification model based on the measuring, wherein the controlling, the measuring, and the refining are performed as a function of the confidence value ([Col 7 line 19] “The above described multipoint estimation of engine health enables estimation of all engine health parameter rather than only a few engine health parameters for use in engine component diagnostics, trending, and fault detection and isolation. In addition, such estimation is believed to provide improved estimates of sensed parameters for use in sensor redundancy management and sensor elimination, and also is believed to provided improved estimates of performance parameters for use in model based control to reduce required temperature, stall, and other margins.” Examiner interprets model based control as controlling the technical system.); 
Adibhatla does not explicitly disclose:99590674.14U.S. Pat. App. Ser. No. 15/408,557Attorney Docket No. BOSC.P10207US/1000215030Final Office Action of December 13, 2019 and Advisory Action of March 16, 2020wherein the refining include updating the classification model with an indication as to whether a value of at least one output value 
However, Brunell discloses in the same field of endeavor:99590674.14U.S. Pat. App. Ser. No. 15/408,557Attorney Docket No. BOSC.P10207US/1000215030Final Office Action of December 13, 2019 and Advisory Action of March 16, 2020wherein the refining include updating the classification model with an indication as to whether a value of at least one output value resulting from the controlling of the technical system using the selected measuring point is permissible ([Col 9 line 24], Brunell “Model predictive control (MPC) uses the model and the current state information in the control to predict the future behavior of the engine or system. Because a prediction of the future behavior can be formed given an evolution of control inputs, many different control moves can be tested over the future horizon to see which ones will track the desired references (e.g., speeds, pressure ratios, thrust, etc.), while still obeying any operating constraints (e.g., limits on the actuators, temperatures, speeds, pressures, torques, etc.). Then, once the control sequence that gives the desired results has been determined, the first control action in that sequence can be implemented at the next sample period.” Examiner interprets the desired references and obeyed constraints as indications as to whether a value of at least one output variable resulting from the controlling of the technical system using the selected measuring point is permissible); wherein the controlling, the measuring, and the refining are performed only when the determined confidence value for the selected measuring point ([Fig 2 and Col 7 line 19] “The main idea in model-predictive controls is to use the model predictions of the performance over the next time interval to Select the control input Sequence via constrained optimization, starting from the current system State. Generally speaking, model predictive control is a control paradigm used to control processes that must satisfy performance, safety, and/or environmental constraints.” Examiner interprets the objective constraints as the determined confidence value).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the “Methods and Apparatus for Estimating Engine Health” taught by Adibhatla with the “Adaptive Model-Based Control Systems And Methods For Controlling A Gas Turbine” taught by Brunell. Doing so can utilize constraints and objective functions to take an optimal control action (Abstract, Brunell).
Adibhatla in view of Brunell does not explicitly disclose: the determined confidence value for the selected measuring point is above a predefined threshold value.
However, Rainer discloses in the same field of endeavor: the determined confidence value for the selected measuring point is above a predefined threshold value ([Para 0037] “If the confidence value is greater than the threshold value, according to the invention an imminent start of the internal combustion engine 100 is concluded, so that there is a need to control the heating element 10 (FIG. 1) in order to pre-heat the combustion chamber of the internal combustion engine 100 accordingly.”)
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the “Methods and Apparatus for Estimating Engine Health” taught by Adibhatla with the “Adaptive Model-Based Control Systems And Methods For Controlling A Gas Turbine” taught by Brunell with the “Method and system for operating a heating element of a motor vehicle” taught by Rainer. Doing so a comparison can be made between a confidence value and predefined threshold value ([Para 0036, Rainer). 

Regarding Claim 12
Adibhatla discloses: A non-transitory machine-readable storage medium on which is stored a computer program for measuring a technical system for generating a system model of the technical system, the measurement being carried out using a number of measuring points to in each instance obtain a value of at least one output variable, the computer program, when executed by a processor, causing the processor to perform selecting a measuring point from a quantity of measuring points, wherein each of the measuring points includes a plurality of input variables combined as one input vector ([Fig 2 and Col 5 line 44], Adibhatla “inputs from multiple sensors are obtained at Operating Point #1 and also at Operating Point #2.The sensed quantities from these multiple operating points are supplied to nodes of the neural network and processed to provide parameter estimates.” Examiner interprets the sensed quantities from the multiple operating points (i.e. selected measuring point) as input vectors to the neural network.); determining a confidence value for the selected measuring point on the basis of a classification model, the confidence value indicating a modeled permissibility of an operating point that is predicted to result owing to an operation of the technical system using the selected measuring point as input to the technical system ([Col 5 line 53] Adibhatla “a large number of engines with different health and different sensor biases are simulated at two or more operating conditions, and the resulting values of engine sensor values and model estimates of sensor values are collected. A multiple linear regression analysis is then performed to compute a regressor matrix that correlates the engine sensor values and model estimates of sensor values to estimates of engine health and sensor biases.” Examiner interprets the regression calculation as determining a confidence value where sensors with large biases are not used.), wherein the confidence value indicates a prediction as to how safe the technical system is from being damaged when the technical system is operated at the operating point ([Col 6 line 14] “Once the regressor matrix R is computed, it can be used to estimate the health of any engine for which the sensor values and corresponding model estimates of sensor values are collected at r operating points using: y = Rx.” Examiner interprets regression as a measure of confidence and the model estimates as a prediction of how safe the engine is from being damaged (i.e. engine health)); and controlling the technical system using the selected measuring point as input to the technical system, measuring the technical system during the controlling of the technical system, and refining the classification model based on the measuring, wherein the controlling, the measuring, and the refining ([Col 7 line 19] “The above described multipoint estimation of engine health enables estimation of all engine health parameter rather than only a few engine health parameters for use in engine component diagnostics, trending, and fault detection and isolation. In addition, such estimation is believed to provide improved estimates of sensed parameters for use in sensor redundancy management and sensor elimination, and also is believed to provided improved estimates of performance parameters for use in model based control to reduce required temperature, stall, and other margins.” Examiner interprets model based control as controlling the technical system.); 
Adibhatla does not explicitly disclose: wherein the refining includes updating the classification model with an indication as to whether a value of at least one output variable resulting from the controlling of the technical system using the selected measuring point is permissible;99590674.15U.S. Pat. App. Ser. No. 15/408,557Attorney Docket No. BOSC.P10207US/1000215030Final Office Action of December 13, 2019 and Advisory Action of March 16, 2020wherein the controlling, the measuring, and the refining are performed only when the determined confidence value for the selected measuring point indicates that the operating point that is predicted to result owing to the operation of the technical system using the selected measuring point as input to the technical system, is permissible.
However, Brunell discloses in the same field of endeavor:99590674.14U.S. Pat. App. Ser. No. 15/408,557Attorney Docket No. BOSC.P10207US/1000215030Final Office Action of December 13, 2019 and wherein the refining includes updating the classification model with an indication as to whether a value of at least one output variable resulting from the controlling of the technical system using the selected measuring point is permissible ([Col 9 line 24], Brunell “Model predictive control (MPC) uses the model and the current state information in the control to predict the future behavior of the engine or system. Because a prediction of the future behavior can be formed given an evolution of control inputs, many different control moves can be tested over the future horizon to see which ones will track the desired references (e.g., speeds, pressure ratios, thrust, etc.), while still obeying any operating constraints (e.g., limits on the actuators, temperatures, speeds, pressures, torques, etc.). Then, once the control sequence that gives the desired results has been determined, the first control action in that sequence can be implemented at the next sample period.” Examiner interprets the desired references and obeyed constraints as indications as to whether a value of at least one output variable resulting from the controlling of the technical system using the selected measuring point is permissible);99590674.15U.S. Pat. App. Ser. No. 15/408,557Attorney Docket No. BOSC.P10207US/1000215030Final Office Action of December 13, 2019 and Advisory Action of March 16, 2020wherein the controlling, the measuring, and the refining are performed only when the determined confidence value for the selected measuring point  ([Fig 2 and Col 7 line 19] “The main idea in model-predictive controls is to use the model predictions of the performance over the next time interval to Select the control input Sequence via constrained optimization, starting from the current system State. Generally speaking, model predictive control is a control paradigm used to control processes that must satisfy performance, safety, and/or environmental constraints.”).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the “Methods and Apparatus for Estimating (Abstract, Brunell).
Adibhatla in view of Brunell does not explicitly disclose: the determined confidence value for the selected measuring point is above a predefined threshold value.
However, Rainer discloses in the same field of endeavor: the determined confidence value for the selected measuring point is above a predefined threshold value ([Para 0037] “If the confidence value is greater than the threshold value, according to the invention an imminent start of the internal combustion engine 100 is concluded, so that there is a need to control the heating element 10 (FIG. 1) in order to pre-heat the combustion chamber of the internal combustion engine 100 accordingly.”)
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the “Methods and Apparatus for Estimating Engine Health” taught by Adibhatla with the “Adaptive Model-Based Control Systems And Methods For Controlling A Gas Turbine” taught by Brunell with the “Method and system for operating a heating element of a motor vehicle” taught by Rainer. Doing so a comparison can be made between a confidence value and predefined threshold value ([Para 0036, Rainer). 

Regarding Claim 2
 ([Col 5 line 49], Brunell “In gas turbines, thermal energy is drawn from the combustion of fuel with air,”).

Regarding Claim 3
Adibhatla in view of Brunell discloses: The method as recited in claim 1, wherein the measuring points are selected one after another from the quantity of measuring points according to an increasing distance from a preset starting measuring point ([Col 7 line 6] “To deal with sensor bias, however, it is possible to parameterize the sensor biases and estimate biases as well, not use sensors that are known to have large biases, and/or collect sensor data from a larger number of operating points than is necessary for the unbiased sensor case.” Examiner interprets sensor bias as a distance calculation from a preset starting measuring point.).

Regarding Claim 6
Adibhatla in view of Brunell discloses: The method as recited in claim 3, wherein the classification model is updated for each respective measured measuring point, with the indication as to whether a respective output value resulting from controlling the technical system using the respective measured measuring point is permissible ([Col 7 line 19] “The above described multipoint estimation of engine health enables estimation of all engine health parameter rather than only a few engine health parameters for use in engine component diagnostics, trending, and fault detection and isolation. In addition, such estimation is believed to provide improved estimates of sensed parameters for use in sensor redundancy management and sensor elimination, and also is believed to provided improved estimates of performance parameters for use in model based control to reduce required temperature, stall, and other margins.” Examiner interprets model based control as controlling the technical system.).

Regarding Claim 7
Adibhatla in view of Brunell discloses: The method as recited in claim 1, wherein in the selecting step, a measuring point is selected only if all points of a direct connecting line between a preset starting measuring point and the measuring point through the input-variable space are assigned confidence values that are in keeping with the classification model and in each case have a degree of permissibility above a specified threshold permissibility ([Col 9 line 26], Brunell “Because a prediction of the future behavior can be formed given an evolution of control inputs, many different control moves can be tested over the future horizon to see which ones will track the desired references (e.g., speeds, pressure ratios, thrust, etc.), while still obeying any operating constraints (e.g., limits on the actuators, temperatures, speeds, pressures, torques, etc.).” Examiner interprets the constraint as a specified threshold.).

Regarding Claim 9
using the selected measuring point and the measuring of the technical system during the controlling are blocked if the determined confidence value for the selected measuring point indicates that the operating point that is predicted to result, owing to the operation of the technical system using the selected measuring point, is impermissible [Col 7 line 6] “To deal with sensor bias, however, it is possible to parameterize the sensor biases and estimate biases as well, not use sensors that are known to have large biases, and/or collect sensor data from a larger number of operating points than is necessary for the unbiased sensor case.” Examiner interprets not using sensors that are known to have large biases as blocked measuring points.).

Regarding Claim 10
Adibhatla in view of Brunell discloses: The method as recited in claim 1, wherein the measuring points are selected from a quantity of measuring points by: grouping the measuring points according to operating points of the technical system, and, for each of the operating points, selecting the measuring points one after another from the quantity of measuring points in accordance with an increasing distance from a starting measuring point assigned to the one operating point ([Fig 2 and Col 5 line 43], Adibhatla “inputs from multiple Sensors are obtained at Operating Point #1 and also at Operating Point #2. The sensed quantities from these multiple operating points are Supplied to nodes of the neural network and processed to provide parameter estimates.” Examiner interprets all the inputs grouped according to the operating point. [Col 6 line 27], Adibhatla “Estimators using engine sensor values alone, or differences between engine sensor values and model estimates, or corrected sensor inputs, or functions of sensor inputs such as quadratic terms formed by products of Sensor values could also be used.”).

Regarding Claim 19
The method as recited in claim 1, wherein the operating point is permissible when the confidence value is above the predefined threshold value ([Para 0037], Rainer “If the confidence value is greater than the threshold value, an imminent start of the internal combustion engine 100 is concluded according to the invention, so that it is necessary to control the heating element 10 (FIG. 1) in order to preheat the combustion chamber of the internal combustion engine 100 accordingly.”)

Regarding Claim 22
The method as recited in claim 9, wherein the operating point is impermissible when the confidence value is below the predefined threshold value ([Para 0039], Rainer “However, if the query from step 210 (FIG. 2) shows that the confidence value is less than the threshold value, no control of the heating element 10 (FIG. 1) is carried out.”).

Regarding Claim 20
(CLAIM 20 IS AN ARITHMETIC LOGIC UNIT CLAIM THAT CORRESPONDS


Regarding Claim 21 
(CLAIM 21 IS AN ARITHMETIC LOGIC UNIT CLAIM THAT CORRESPONDS
TO METHOD CLAIM 19 AND IS REJECTED ON THE SAME GROUND).

Regarding Claim 23
(CLAIM 23 IS AN ARITHMETIC LOGIC UNIT CLAIM THAT CORRESPONDS
TO METHOD CLAIM 22 AND IS REJECTED ON THE SAME GROUND).

Regarding Claim 13
(CLAIM 13 IS AN ARITHMETIC LOGIC UNIT CLAIM THAT CORRESPONDS
TO METHOD CLAIM 2 AND IS REJECTED ON THE SAME GROUND).

Regarding Claim 16
(CLAIM 16 IS A NON-TRANSITORY MACHINE-READABLE STORAGE
MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 2 AND IS REJECTED
ON THE SAME GROUND).

Regarding Claim 15
(CLAIM 15 IS AN ARITHMETIC LOGIC UNIT CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED ON THE SAME GROUND).

Regarding Claim 18
(CLAIM 18 IS A NON-TRANSITORY MACHINE-READABLE STORAGE
MEDIUM CLAIM THAT CORRESPONDS TO METHOD CLAIM 9 AND IS REJECTED
ON THE SAME GROUND).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adibhatla (US 6539783) in view of Brunell (US 6823675) and Sarangapani  (US 6240343).

Regarding Claim 4
Adibhatla in view of Brunell discloses: The method as recited in claim 3.
Adibhatla in view of Brunell does not explicitly discloses: wherein the starting measuring point is one of: i) determined as a function of a geometric mean of value ranges of several or all input variables of the measuring points, or ii) is specified as a measuring point at which the technical system is operable with a permissible operating point.
However, Sarangapani discloses in the same field of endeavor:  wherein the starting measuring point is one of: i) determined as a function of a geometric mean of value ranges of several or all input variables of the measuring points, or ii) is specified as a measuring point at which the technical system is operable with a permissible operating point ([Col 4 line 21], Sarangapani “In the preferred embodiment, the input pattern comprises four inputs X1 through X4, representing the difference values determined respectively from the comparison of the exhaust temperature model and actual exhaust temperature,” Examiner interprets the actual temperature as the starting measuring point.).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the “Methods and Apparatus for Estimating Engine Health” taught by Adibhatla with the “Adaptive Model-Based Control Systems And Methods For Controlling A Gas Turbine” taught by Brunell with the “Apparatus And Method For Diagnosing An Engine Using Computer Based Models In Combination With A Neural Network” taught by Sarangapani. Doing so can determine a difference between the actual values and the modeled values for the respective engine parameters (Abstract, Sarangapani).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adibhatla (US 6539783) in view of Brunell (US 6823675) and Jaw ("Engine Diagnostics in the Eyes of Machine Learning ").

Regarding Claim 5
Adibhatla in view of Brunell discloses: The method as recited in claim 1.
Adibhatla in view of Brunell does not explicitly discloses: wherein the classification model is generated by a k-nearest-neighbor method, a variable kernel density estimation method, an SVM method or a Gaussian-process classification algorithm. 
However, Jaw discloses in the same field of endeavor: wherein the classification model is generated by a k-nearest-neighbor method, a variable kernel density ([Page 4], Jaw “Initially, we were interested in five ML techniques, namely, Naïve Bayes (NB) [9], Decision Tree (DT) [10], K Nearest Neighbors (KNN) [11], linear Support Vector Machine (SVM), and nonlinear SVM (NSVM)”).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the “Methods and Apparatus for Estimating Engine Health” taught by Adibhatla with the “Adaptive Model-Based Control Systems And Methods For Controlling A Gas Turbine” taught by Brunell with “Engine Diagnostics In The Eyes Of Machine Learning” taught by Jaw. Doing so can implement machine learning techniques (Abstract, Jaw).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121